NUMBER 13-16-00090-CV

                               COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                         CORPUS CHRISTI - EDINBURG


STATE FARM LLOYDS,                                                            Appellant,

                                            v.

RUBEN AND MAYRA VEGA,                                                        Appellees.


                    On appeal from the 430th District Court
                          of Hidalgo County, Texas.


              MEMORANDUM OPINION ON REHEARING

   Before Chief Justice Valdez and Justices Contreras and Hinojosa
            Memorandum Opinion by Chief Justice Valdez

       Appellant State Farm Lloyds (“State Farm”) appeals from a judgment in favor of

appellees, Ruben and Mayra Vega. By six issues, State Farm argues that: (1) there is

no evidence to support the breach of contract claim; (2) no evidence supports an award

of extra-contractual damages; (3) there is legally insufficient evidence of attorney’s fees;

(4) State Farm is entitled to a take-nothing judgment based on its settlement offer under
Texas Civil Practice and Remedies Code, Chapter 42 and Texas Rule of Civil Procedure

167; (5) it is entitled to a new trial because “[t]he trial court improperly disqualified all State

Farm insureds from the jury, resulting in a materially unfair trial”; and (6) the evidence is

factually insufficient to support the judgment. We affirm. 1

                                   I.     LEGAL SUFFICIENCY

       By its first, second, and third issues, State Farm contends that there is no evidence

to support the Vegas’ claim of breach of contract, an award of extra-contractual damages,

and an award of attorney’s fees. Specifically, in its first issue, State Farm argues that the

Vegas’ breach of contract claim fails “as a matter of law because there is no evidence of

any damage to the Vegas’ house that resulted from a storm during the policy period other

than what was included in State Farm’s repair estimate, which was far less than the

Vegas’ deductible.” In its second issue, State Farm argues that “because the Vegas failed

to prove that State Farm owed additional coverage and had breached the insurance

policy, their common law bad faith claim and Insurance Code claims also fail as a matter

of law.” Additionally, State Farm argues in its second issue that the Vegas’ “extra-

contractual claims fail because there is no evidence that State Farm’s conduct

proximately caused the damages awarded or that the damages reflect an injury

independent from the contract claim.” Finally, by its third issue, State Farm argues that

the evidence is insufficient to support the award of attorney’s fees because the Vegas did




         1 State Farm filed a motion for rehearing on November 6, 2017. See TEX. R. APP. P. 49.1. We

requested and received a response from the Vegas, and State Farm has filed a reply to the Vegas’
response. After due consideration, we withdraw our previous memorandum opinion and judgment and
substitute the following memorandum opinion and accompanying judgment. State Farm’s motion for
rehearing is denied.

                                                     2
not present any evidence “about the specific work performed and no opinion that this was

a reasonable and necessary fee for this case.”

A.     Standard of Review

       The test for legal sufficiency is “whether the evidence at trial would enable

reasonable and fair-minded people to reach the verdict under review.” City of Keller v.

Wilson, 168 S.W.3d 802, 827 (Tex. 2005). We review the evidence in the light most

favorable to the verdict, crediting any favorable evidence if a reasonable fact-finder could

and disregarding any contrary evidence unless a reasonable fact-finder could not. Id. at

821–22, 827.

       A no-evidence point will be sustained when (1) there is a complete absence of

evidence of a vital fact, (2) the court is barred by rules of law or evidence from giving

weight to the only evidence offered to prove a vital fact, (3) the evidence offered to prove

a vital fact is no more than a mere scintilla, or (4) the evidence conclusively establishes

the opposite of a vital fact. King Ranch, Inc. v. Chapman, 118 S.W.3d 742, 751 (Tex.

2003); see City of Keller, 168 S.W.3d at 810. Less than a scintilla of evidence exists

when the evidence is “so weak as to do no more than create a mere surmise or suspicion”

of a fact, and the legal effect is that there is no evidence. Kindred v. Con/Chem, Inc., 650
S.W.2d 61, 63 (Tex. 1983).

B.     Pertinent Evidence

       Evidence was presented that the Vegas’ policy covered the period from March 8,

2013 through March 8, 2014 and that it provided coverage for wind damage to the roof

and for water damage to the interior caused by any leaks in the roof. State Farm promised




                                                 3
to pay for the repairs or replacement of damaged parts of the property subject to the

Vegas’ $2,048 deductible.

       Raul Resendez, the owner of the State Farm agency where the Vegas purchased

their home insurance policy, testified that as the underwriters of the Vegas’ policy, State

Farm required that he, among other things, physically inspect the property prior to

issuance of the policy. Resendez stated that he looks at “Fascia, roof, sidewalks” and

anything that could be a danger to somebody. Resendez confirmed that he inspected the

Vegas’ house during the application process and that when he conducts an inspection of

a home, although he does not get on the roof, he inspects it from all sides for possible

hail damage, and curled, loose, or missing shingles. Resendez said, “If [the roof is]

visible” he inspects it and “I’m looking at what is visible from—from that street level

view. . . .” Resendez identified a document admitted as Plaintiff’s Exhibit 3 as including

pictures he took of the Vegas’ house and communication to his office regarding “whether

[he] saw missing shingles, a fence, something that would be a risk would have been [his]

feedback back to the office.” Resendez testified that the document states, “indicate any

of the following that may be a concern” such as possible hail damage, curled shingles, or

missing replaced ridge row, 2 with the responses “No” to each inquiry. The Vegas’ trial

counsel asked Resendez, “You’re familiar with the Hidalgo County, McAllen, Mission

area . . . . March 29th and April 20th, 2012, hailstorm aren’t you?” Resendez replied,

“Yes, sir.” The Vegas’ trial counsel asked, “Now, when you did your inspection, how long

was that after those hailstorms,” and Resendez responded, “That would have been about



         2 Resendez explained, “Ridge row is [in] essence where—where the two roofs meet and it’s ridge

within the—the—the roof medium, if you will, that’s the roll of where two roofs meet.”


                                                      4
a year, because it was in March 2013.”                Resendez confirmed that his street level

inspection revealed no issues with the Vegas’ roof. Resendez affirmed that he did not

see any roof damage such as hail damage, curled shingles, or missing shingles.

According to Resendez, had he noticed such damage he would have documented it.

When asked by the Vegas’ trial counsel, “And so if there was any question in your mind

[regarding any damage to the roof], you would have told State Farm, wouldn’t you,”

Resendez replied, “That’s correct.” Resendez clarified, “I wouldn’t have told State Farm

in essence, we would have called back the client and let them know what’s the issue

whether it’s a missing shingle or it’s a State Farm, at that point doesn’t—doesn’t

necessarily know whether we write it or not.” Resendez elaborated that if State Farm

decides not to underwrite the policy due to a missing shingle, the client may replace that

shingle to get approved for underwriting once the repair has been documented. When

asked by the Vegas’ trial counsel, “I mean, without a doubt, if there was some issue [with

the shingles], you would have told State Farm or the Vegas,” Resendez replied, “Yeah.

If there were visual issues, I would absolutely.”

        Mayra testified that she and her husband Ruben have lived in their house for nine

years. Mayra stated that prior to September 2013 the roof had never leaked into her

house. 3 According to Mayra, she had a garage sale in May 2013, and a customer showed

her some shingles on the ground that had fallen off her roof. Mayra stated that she called

State Farm and that the representatives at the office told her to call her former insurer,

Wellington Insurance (“Wellington”), because “it[ was] too soon.” On cross-examination



         3 State Farm’s records of the claim, which were admitted into evidence, show that Mayra called to

report the leak on September 7, 2013.


                                                        5
by State Farm’s trial counsel, Mayra clarified that the State Farm representatives she had

called informed her that the damage to her roof had been caused by a hailstorm occurring

in March 2012. Mayra stated that she told the State Farm representative that the house

had not suffered any hailstorm damage in 2012. When she called Wellington, Mayra told

the Wellington employee what the State Farm representative claimed had occurred. The

Wellington employees instructed Mayra to call State Farm, and she did.

       On direct examination, Mayra said, “After that I noticed that they [State Farm]

weren’t really paying attention to me after the first time I’d called. . . . It was raining a lot

and it was pretty much in that month of September of 2013, it had rained pretty much all

month long.” Mayra testified that she then noticed that the living and dining rooms were

“full of water.” Mayra investigated by asking her children if they had spilled the water, and

they had not spilled any water. Mayra stated that she then discovered that the water was

“coming in through the roof.” Mayra testified that because it was a weekend, she called

State Farm’s 1-800 number, and a representative instructed her to cover the roof and to

keep the receipts because State Farm would be responsible for it. Mayra stated that the

representative told her that an inspector would be sent. According to Mayra, she called

the 1-800 number and Resendez’s office on multiple occasions inquiring about the

inspector and that “[p]robably about 20 days had passed, then [Mayra] spoke with [the

inspector] Ms. [Sylvia] Garza.” During Mayra’s testimony, she identified different areas

of the house that were damaged in pictures admitted into evidence.

       Mayra testified that Sylvia arrived to make an inspection on September 25, 2013.

Mayra stated that Sylvia told her that the damage was minimal and that she could get it




                                                   6
fixed for approximately $1,500. 4 Mayra stated that she was not satisfied because there

had been additional damage to the house and called Resendez’s office leaving

messages. Mayra testified that because she could not speak with Resendez, she then

called the 1-800 number and talked to a manager who Mayra claimed “laughed

sarcastically” and told her “we’re not going to help you.” 5 Mayra said she told the manager

she would hire an attorney, and he replied, “[you can] do whatever you want.”                   Mayra

hired her trial counsel and then a “public adjuster,” Corey Garza, inspected the Vegas’

house. On re-direct examination, Mayra stated the house did not have a carport, that the

family’s three vehicles had been insured by State Farm when the hailstorm occurred, that

the family’s vehicles did not sustain any hailstorm damage, and that the Vegas made no

claim to State Farm for hailstorm damage to their vehicles.

        Sylvia, a claim representative for State Farm, testified that she inspected the

Vegas’ house for State Farm, and she recalled that Mayra showed her the area of concern

in the living room area, the ceiling where it peaked and at the base, and where some

water had been “coming down a pillar in the living room.” During her testimony, Sylvia

referred to the pictures she took that were admitted into evidence. Sylvia noted that there

was some water damage to a pillar in the house; however, she did not see any drywall

dropping off, sagging, or warping on the ceiling. Sylvia saw that there was some water

damage to the ceiling in the living room near the pillar and that there was some damage

to the ceiling on the back patio. Sylvia did not inspect the attic, and she believed that the



       4 According to Mayra, a repairman “patched” the roof in order to stop the water from leaking into

her house and the Vegas have done “very little” repairs to the house.
        5 Rick Freymann, the State Farm manager who Mayra claimed laughed at her, testified that he did

not laugh at her or her children and that he was unaware that she had children.


                                                       7
water had leaked into the house in the location of where she observed missing shingles

on the roof. 6 When asked by the Vegas’ trial counsel, “But there’s a gap between where

the pillar is and where the roof is . . . [h]ow did the [water] come from the roof to the pillar,”

Sylvia said, “I—I—that I don’t know.” Sylvia acknowledged that it was possible that she

may have missed something during her inspection. Sylvia disagreed with Mayra that the

framing of the pillar had to be replaced because according to Sylvia, replacement of the

framing would only be required if “[o]ver a period of time” a continuous leak occurring “for

months and months and months, and the framing never dried” caused it to then develop

rot. Sylvia testified that the pillar was dry when she inspected it. When asked about the

baseboards of the pillars, Sylvia stated that it appeared from the pictures that the

baseboards were missing. Sylvia could not recall whether she discussed the baseboards

with Mayra. Sylvia agreed that if the baseboards had been damaged due to the leak in

the roof, those baseboards would have been covered by the policy. 7

        Sylvia testified that when she examined the roof, she found “some wind damage”

that “was really close to the area of the water damage.” Sylvia testified that she observed

damage from the 2012 hailstorms throughout the roof. When asked by the Vegas’ trial

counsel whether the hail damage she observed caused the water leak, Sylvia replied,

“Not based on—on what I saw. Not to the best of my knowledge. What I saw was missing

shingles that looked like may—you know, water could have easily leaked through.” Sylvia



        6 Freymann clarified that Sylvia found four shingles missing that had been caused by wind damage.

However, an estimate to remove and replace the damaged shingles in State Farm’s records shows that
State Farm only estimated that the Vegas were entitled to removal and replacement of three shingles.
        7 Freymann testified that Mayra had told him that the baseboards had suffered water damage, but
Sylvia had not “accounted” for the baseboards in her estimate. However, Freymann did not believe that
the cost of replacing the baseboards would have caused the repair costs to exceed the deductible.


                                                       8
concluded that the water damage to the interior of the house was caused by the wind

damage to the roof and was not caused by the hail damage she observed. Regarding

the damage to the ceiling of the patio, Sylvia did not conclude it had been caused by wind

damage to the roof. However, although she did not believe that the damage to the patio’s

ceiling was caused by wind damage, Sylvia still included the repairs to it in her estimate.

        When asked, “[T]o the extent that [Mayra] says there was more wind damage to

her roof than what you found, that still is a—resulting from the—a covered loss within her

policy period, correct,” Sylvia responded, “I would agree with that, yes.” Sylvia also

agreed that if there were more insulation damage than what she estimated, that loss

would have occurred during the policy period. Sylvia stated, “And if it was more insulation

that was damaged, you know, from this same event, then that would put it in the policy

period.” Sylvia affirmed that “[i]f the framing was damaged to the extent that it required

replacement and we could attribute it to the same event, then it would fall, you know, in

the policy period.” Sylvia acknowledged that, although Mayra claimed that there was

water damage in other parts of the house as a result of the leaking roof, Sylvia could not

tell if Mayra was correct or incorrect because Sylvia did not inspect any other parts of the

house. Sylvia further stated that if there were water damage in other parts of the house,

the repairs would have been covered under the policy if caused by the same event. 8

Sylvia did not notice any pre-existing damage in the home during her inspection.

        Sylvia read her report into the record as follows:




        8 Sylvia testified that Mayra did not tell her that there had been water damage in the parts of the
house that she did not inspect, including water stains in the bathroom, water leaking in her bedroom,
furniture damage, picture frames that were damaged, or clothing that was damaged and that the policy
holder has a duty to show the claims adjuster the damage that the policy holder would like to claim.


                                                        9
              Inspection revealed interior water damage to living room ceiling and
       down pillar, and to patio ceiling due to a roof leak. Conducted roof
       inspection. Found—roof had hail damage throughout from 2012 hailstorm.
       No hailstorms this year in McAllen. No coverage for the hail since policy
       was not issued until this year, which would have—which was 2013. Advised
       insured of my findings, and did not cover for hail damage, but would
       estimate the minor wind damage. Policyholder states roof leak with recent
       rains that came with wind. Advised insured I would prepare and followup
       with her. Agreed.

              ....

             Estimate completed. To repair interior water damage to the
       sheetrock, on the pillar, the ceiling and to R&R, rebuild and replace blown
       acoustic, and include minor repair to the roof, due to wind damage.

       Corey Garza, the Vegas’ expert, testified that after inspecting the Vegas’ roof he

observed some creased shingles, some torn shingles, and some missing shingles. Corey

stated that in several ten-by-ten areas of the Vegas’ roof there were multiple shingles that

had suffered wind damage. Corey concluded that over 200 shingles suffered damage

and that a total roof replacement was required due to the amount of damaged shingles.

       Regarding the interior of the house, Corey found damage in the living room, in the

ceiling of the dining room, to a column that he noticed was damp, and in a spare bedroom.

Corey stated that there was damage in the attic over the living/dining room area where

the columns were located, which is in close proximity to the spare bedroom. According

to Corey, the insulation in the attic “was damped, and actually had been compressed

down from water continually falling on it.” During his testimony, Corey referred to and

pointed to pictures admitted into evidence.

       Corey testified that he used Xactimate, which Sylvia also used, to generate an

approximate estimate of what it would cost to make the necessary repairs for the damage

he found to the Vegas’ home. Corey explained that Xactimate is a tool that is user



                                                10
friendly; however, Corey opined that although Xactimate calculates the estimated cost of

repairs, in his experience those estimates are “not very reliable” and he always calls

contractors to verify the Xactimate’s estimated costs of repairs. Corey determined that

repairs were necessary to the entire roof, the living room, the dining room, and the spare

bedroom. Corey concluded that it would cost $25,189.18 to make repairs to the Vegas’

house. Corey stated:

              The estimate is for the totals of the roof replacement, the drywall
      repairs that need to be done in the living room ceiling, the dining room
      ceiling, the spare bedroom. The aspects for the general contractor, and the
      overhead and profit for a general contractor to perform the repairs.

             ....

             For the living room, I was to—proposing to take down the ceiling; the
      insulation, to spray for antimicrobials to prevent molds from developing in
      those areas.

            Reattach those, hang the drywall, tape it, texturize it, [and] apply the
      popcorn. And paint—seal and paint the areas.

             [In the spare bedroom, i]t was taking down of the drywall ceiling, the
      insulation, the spraying, and the same methods would apply as to reapply
      the texture and popcorn, things like that.

      Corey conceded that he made mistakes when he made his estimate. Corey stated,

“One of the mistakes was a charge, a second charge for the removal of popcorn, because

that is actually removed at the time of removing the drywall,” which should have shown in

his estimate to have cost approximately $71 for the living room, $70 for the dining room,

and $31 or $32 for the spare bedroom.          Corey testified that he also incorrectly

documented the square footage of the spare bedroom’s ceiling, as 187 square feet

whereas it should have been about 120 to 121 square feet. Corey stated that he had

already subtracted the amount of those errors from his estimate of $25,189.18.



                                               11
        On cross-examination by State Farm, Corey acknowledged that at his deposition

he testified that he attributed the damage to the Vegas’ roof to wind damage occurring in

April 2012, a period prior to the Vegas’ acquiring the State Farm insurance policy.

C.      Question No. 1

        First, State Farm argues that there is no evidence to support the jury’s affirmative

answer to question one that State Farm failed to comply with the insurance policy by

failing to pay for all the damages in excess of the deductible resulting solely from a storm

during the policy period. Specifically, as we understand it, State Farm argues that no

evidence supports that the amount of damages exceeded the deductible of $2,048. 9

        Corey testified that the spare bedroom, the living room, and the dining room

required repairs that Sylvia had not included in her estimate. Sylvia and Corey testified

that the damages to the interior of the Vegas’ house was a result of the leak in the roof

caused by the wind damage. Sylvia acknowledged that she may not have documented

all of the damage to the Vegas’ house when she inspected the home. In addition, Corey

testified that there were other necessary expenses to repair portions of the house that

Sylvia found required repairs but those expenses were not included in her estimate. The

trial court admitted State Farm’s records of the Vegas’ claim into evidence, which included

estimated costs for the repairs that Sylvia agreed were necessary due to the water

damage caused by the wind damage to the roof.

        A report from State Farm that the trial court admitted into evidence shows that it

would cost $10.67 to remove and replace one shingle; the report accounts for removal



        9 State Farm does not specifically challenge that the damage to the roof that Corey attributed to

wind did not occur during the policy period.


                                                       12
and replacement of only three shingles. However, Corey testified that he found over 200

shingles that had been damaged due to the wind when he inspected the roof. 10 Based

on this evidence, the jury could have reasonably found that the cost to remove and

replace the other 197 shingles that Corey testified had sustained wind damage would

cost approximately an additional $2,101.99. 11 Therefore, viewing the evidence in the light

most favorable to the verdict, crediting any favorable evidence if a reasonable fact-finder

could and disregarding any contrary evidence unless a reasonable fact-finder could not,

we conclude that the evidence is legally sufficient to support the jury’s finding to question

one that the damages were in excess of the deductible, which was $2,048. City of Keller,
168 S.W.3d at 821–22, 827. We overrule State Farm’s first issue. 12

D.      Extra-Contractual Claims

        By its second issue, State Farm contends that a take-nothing judgment should be

rendered on the Vegas’ extra-contractual claims because we must sustain its first issue.




        10  State Farm notes that its expert contradicted Corey’s testimony that the damage to the shingles
were caused by wind. However, as the sole judge of the witnesses’ credibility, the jury may have chosen
to believe one witness over another. City of Keller v. Wilson, 168 S.W.3d 802, 819‒20 (Tex. 2005).
“Because it is the jury’s province to resolve conflicting evidence, we must assume that jurors resolved all
conflicts in accordance with their verdict.” Figueroa v. Davis, 318 S.W.3d 53, 60 (Tex. App.—Houston [1st
Dist.] 2010, no pet.).
        11 Question No. 2 asked, “What sum of money, if any, if paid now in cash, would fairly and
reasonably compensate Ruben and Mayra Vega for their unpaid damages that resulted solely from a storm
during the policy period?” (Emphasis added.) The jury answered, “$2,100,” which is above the deductible
amount of $2,048.

         We note that question No. 4 asked the jury to determine the amount it would cost to properly repair
Ruben and Mayra Vega’s property, and the jury responded $12,000. However, question No. 4 did not limit
the jury’s answer to the cost of repairs that resulted solely from a storm during the policy period. It asked,
“What sum of money, if any, if paid now in cash, would fairly and reasonably compensate Ruben and Mayra
Vega for their damages, if any, that were caused by [State Farm’s] unfair or deceptive act or practice,” and
what is “[t]he cost to properly repair Ruben and Mayra Vega’s property?”
        12 State Farm does not contend on appeal that the wind damage did not result solely from a storm

during the policy period.


                                                         13
At the jury charge conference, State Farm objected to Question No. 3, dealing with extra-

contractual claims, not including a predicate. Specifically, State Farm argued:

       STATE FARM: But, Judge, going back. I’m sorry. Going back to three, I
                   would ask that three be predicated. I understand that they’re
                   objecting to, you know, they wouldn’t agree to that. But in my
                   proposed three it’s predicated on a finding of breach of
                   contract that, you know, I believe the loss is pretty clear.

       COURT:        Well, three is deceptive trade.

       STATE FARM: Yeah. But I think the law is pretty clear that if there’s no
                   breach of contract, there can’t be any bad faith. Now, there’s
                   a case that came out recently from the Corpus Christi Court
                   of Appeals that I—and ethically bound to—well, I’m not even
                   ethically bound to disclosed [sic], because it’s not a published
                   opinion.

       COURT:        But still, unpublished opinion have the same authority. You
                     are under an obligation.

       STATE FARM: Okay. Well, I’m letting you know. It’s the—I think it’s USAA
                   versus Menchaca and it’s on appeal to the United—to the
                   United States—the Texas Supreme Court and they’re briefing
                   it right now. But it did—well, it didn’t specifically—

       COURT:        Well, before you waste a lot of words, do you object that it be
                     conditioned?

       STATE FARM: Yes. I believe it should be—

       COURT:        No, no. Do you object, the plaintiff?

       THE VEGAS: We object because they’re not just conditioning this question.
                  They’re conditioning every other question that the jury would
                  have to answer yes to breach of contract or they don’t have to
                  answer any other questions. That’s directing the jury as to the
                  legal effect of their answers to the first question.

       COURT:        I’m going to overrule the defendant’s objection that it be
                     conditioned. I’ll leave it as—I’m not going to condition it.

In State Farm’s opening brief before us, the entirety of its challenge to the final judgment’s

finding of liability on the Vegas’ extra-contractual claims provides:

                                                 14
       A.    Under Texas law, extra-contractual claims fail in the absence of
       contractual liability.

              It is well-settled in Texas that, when an insurer has no liability under
       an insurance policy, the insurer also has no liability for common law or
       Insurance Code claims related to the investigation and payment of the
       claim. In Progressive County Mut[ual] Ins[urance] Co[mpany] v. Boyd, the
       Texas Supreme Court wrote that common law bad-faith claims must be
       predicated on either contractual liability or outrageous conduct that causes
       independent harm. 177 S.W.3d 919, 922 (Tex. 2005). The Supreme Court
       explained:

              Boyd’s common-law bad-faith claims are also negated by the
              determination in the breach of contract claim that there was
              no coverage. We have left open the possibility that an
              insurer’s denial of a claim it was not obliged to pay might
              nevertheless be in bad faith if its conduct was extreme and
              produced damages unrelated to and independent of the policy
              claim.

       Id. (citations omitted). Further, in State Farm Lloyds v. Page, the Supreme
       Court held that “[t]here can be no liability under either Article 21.55 or Article
       21.21 of the Insurance Code if there is no coverage under the policy.” 315
S.W.3d 525, 532 (Tex. 2010); see also JAW the Pointe, L.L.C. v. Lexington
       Ins. Co., 460 S.W.3d 597, 610 (Tex. 2015). These statutes governing unfair
       settlement practices and prompt payment of claims are now codified in the
       Insurance Code, and include Section 541.060(2) and (7), which are the
       provisions at issue in this case.

              The Vegas failed to prove that State Farm owed any additional
       coverage and thus had breached the insurance policy (as explained in Issue
       I). Accordingly, their common law bad faith claim (in Jury Questions 8 & 9)
       and Insurance Code claims (in Jury Questions 3, 4, & 5) fail as a matter of
       law. [Footnote 73] For this reason alone, this Court should reverse the trial
       court’s judgment and render a take-nothing judgment on the Vegas’ extra-
       contractual claims.

Footnote 73 of State Farm’s initial brief provides, “To the extent any confusion remains

about this principle, the Supreme Court will likely provide clarity in USAA Texas Lloyds

Co. v. Menchaca, Cause No. 14-0721, which was argued on October 11, 2016.”

       Based upon State Farm’s arguments in the trial court at the jury charge conference

and in its opening briefing, its challenge to the final judgment’s finding of liability on the

                                                  15
Vegas’ extra-contractual claims is premised on its argument that there was legally

insufficient evidence supporting the jury’s “Yes” answer to Question No. 1, which was

presented to us in State Farm’s first issue.

       Nevertheless, in its reply brief and on rehearing State Farm emphasizes the Texas

Supreme Court’s holding in USAA Texas Lloyds Co. v, Menchaca, No. 14-0721, 2017
WL 1311752 (Tex. Apr. 7, 2017, reh’g granted), and the Vegas’ election to forgo recovery

on the damages the jury awarded in relation to the breach of contract claim and instead

recover the damages the jury awarded in relation to the extra-contractual claims. The

contention that the Vegas’ election invalidates the contractual claim and precludes

recovery on the extra-contractual claims was made for the first time in State Farm’s reply

brief, and we need not consider it. See TEX. R. APP. P. 38.3; Humphries v. Advanced

Print Media, 339 S.W.3d 206, 207–08 (Tex. App.—Dallas 2011, no pet.) (providing that

an issue raised for the first time in a reply brief will not be considered).

       Notwithstanding such waiver, considering Menchaca as currently drafted, and

recognizing that the Texas Supreme Court has granted rehearing in it, we find that State

Farm’s reliance on Menchaca is misplaced. Unlike this case, the jury in Menchaca found

in the insurer’s favor on the insured’s breach-of-contract claim. 2017 WL 1311752, at *1.

The Texas Supreme Court then concluded that, notwithstanding a finding that the insurer

waived its argument during the jury charge conference, we erred by affirming the trial

court’s decision to disregard the jury’s answer relating to the breach-of-contract claim

question. See id. at *14. The trial court in this case did not disregard a jury’s answer

regarding liability. Instead, it granted the Vegas’ request to elect their remedy.

       Accordingly, we overrule State Farm’s second issue.



                                                  16
E.      Extra-Contractual Damages

        By its third issue, State Farm contends that there is no evidence to support the

jury’s award of extra-contractual damages “because the Vegas failed to prove State

Farm’s allegedly wrongful conduct caused the damages the jury awarded.” Specifically,

State Farm argues that “the evidence shows that the damage to the Vegas’ house was

caused by a wind event, an air conditioner leak, a deteriorated rubber boot at the bottom

of a pipe vent, and ‘normal weathering’ and aging.” However, this contrary evidence was

within the province of the jury to reconcile, and we disregard any contrary evidence unless

a reasonable fact-finder could not. See Figueroa v. Davis, 318 S.W.3d 53, 60 (Tex.

App.—Houston [1st Dist.] 2010, no pet.); see also See City of Keller, 168 S.W.3d at 827.

        Regarding causation, the jury could have reasonably inferred that the damages

found by the jury were caused by State Farm because the jury also made findings—

unchallenged on appeal—that State Farm failed to effectuate a prompt, fair, and equitable

settlement of the claim when its liability had become reasonably clear or refused to pay

the Vegas without conducting a reasonable investigation of the claim. 13 See Republic


          13 In Arnold v. National County Mutual Fire Insurance Co., 725 S.W.2d 165, 167 (Tex. 1987), the

Texas Supreme Court held that “[b]etween an insurer and the insured, there is a duty on the part of the
insurer to deal fairly and in good faith in the processing of claims.” Vail v. Tex. Farm Bureau Ins. Co., 754
S.W.2d 129, 135 (Tex. 1988). In Aranda v. Insurance Co. of North America, 748 S.W.2d 210, 212–13
(1988), the Texas Supreme Court “held that an insurer breaches the duty of good faith and fair dealing by
failing to promptly and equitably pay an insured’s claim when liability becomes reasonably clear.” Id. The
Texas Supreme Court stated that its “holdings in Arnold and Aranda are determinations pursuant to law
that an insurer’s lack of good faith in processing a claim is an unfair or deceptive act.” Id. (citing Aranda,
748 S.W.2d 212‒13; Arnold, 725 S.W.2d at 167). “An insurance company has exclusive control over the
evaluation, processing and denial of claims. For these reasons a duty is imposed that ‘[An] indemnity
company is held to that degree of care and diligence which a man of ordinary care and prudence would
exercise in the management of his own business.’” Arnold, 725 S.W.2d at 167.

        Here, the jury charge question No. 3 asked, “Did State Farm Lloyds engage in any unfair act or
practice that caused damages to Ruben and Mayra Vega?” Parts A and B of question No. 3 stated, “‘Unfair
or deceptive act or practice’ means any of the following:” (A) “Failing to attempt in good faith to effectuate
a prompt, fair, and equitable settlement of Ruben and Mayra Vega’s claim when State Farm Lloyds’ ability
under the Insurance Policy has become reasonably clear”; or (B) “Refusing to pay Ruben and Mayra Vega’s
claim without conducting a reasonable investigation of the claim.” The jury answered “Yes” to both parts A

                                                         17
Ins. Co. v. Stoker, 903 S.W.2d 338, 341 (Tex. 1995) (providing that when an insurer fails

to timely investigate a claim or commits an extreme act that causes an independent injury

to the policy holder, an insurer is liable for extra-contractual damages). The jury could

have reasonably determined, based on evidence that had State Farm initially paid for the

necessary repairs to the Vegas’ roof for the wind damage that further damage to the

interior of the house would not have occurred if State Farm had conducted a reasonable

investigation or attempted in good faith to effectuate a prompt, fair, and equitable

settlement when it became reasonably clear of State Farm’s liability under the policy. See

United Servs. Auto. Ass’n v. Gordon, 103 S.W.3d 436, 442 (Tex. App.—San Antonio

2002, no pet.) (“An insured is not entitled to recover extra-contractual damages unless

the complained of actions or omissions cause injury independent of the injury resulting

from a wrongful denial of policy benefits.”). Accordingly, we cannot conclude that the

evidence is legally insufficient to support the jury’s finding that State Farm’s wrongful

conduct caused the extra-contractual damages.

        Next, State Farm argues there was no evidence to support the jury’s award of $412

for expenses “incurred in attempting to repair or protect the property.”                   There was

evidence presented that the Vegas purchased two tarps for $6 each and that in January,

approximately four months after Sylvia inspected the property, the Vegas paid a roofer

$350 to $400 to patch the roof. This is more than a scintilla of evidence to support the

jury’s award to the Vegas of $412 because the jury may have reasonably found that, had

State Farm initially properly investigated the damages to the Vegas’ house and settled

the claim, the Vegas would have repaired the roof shingles that had been damaged by


and B of question No. 3. State Farm does not specifically challenge these two findings on appeal.


                                                       18
the wind and would not have had to purchase the tarps and pay for patching the roof. We

overrule State Farm’s third issue.

F.     The Texas Insurance Code

       By a sub-issue, State Farm contends that “[t]here is no evidence of a ‘knowing’

violation” as defined by the Texas Insurance Code. See TEX. INS. CODE ANN. § 541.002

(West, Westlaw through 2017 R.S.) (defining “knowingly” as an “actual awareness of the

falsity, unfairness, or deceptiveness of the act or practice on which a claim for

damages . . . is based”).       Specifically, State Farm challenges the jury’s answer to

question No. 5 asking whether State Farm knowingly engaged in any unfair or deceptive

act or practice. 14 The Vegas respond that “actual awareness” can be inferred from the

evidence presented.

       Question No. 5 defined “knowingly” as an “actual awareness, at the time of the

conduct, of the falsity, deception, or unfairness of the conduct in question.” And it

instructed “Actual awareness may be inferred where objective manifestations indicate that

a person acted with actual awareness.” The jury answered “Yes” to question No. 5.

       State Farm argues, “Neither direct nor consequential evidence shows anyone at

State Farm knew they were being unfair or deceptive to the Vegas when they conducted

the investigation or prepared the estimate.” State Farm argues that the evidence shows

that Mayra only had complaints about the framing of the pillar and that Corey did not find

any problems with the pillar; therefore, the evidence merely shows a disagreement about

the extent of the necessary repairs, which is not evidence of knowingly acting in bad faith.


       14  The jury also answered “Yes” to question No. 3 asking, “Did State Farm Lloyds engage in any
unfair or deceptive act or practice that caused damages to Ruben and Mayra Vega?” State Farm does not
challenge this finding and only challenges the jury’s finding that it did so knowingly.


                                                     19
       However, the jury also heard evidence that Sylvia only inspected certain areas of

the house and that Sylvia did not inspect the attic. The jury could have reasonably found

that it was State Farm’s duty to properly inspect the Vegas’ house for damage and not

Mayra’s duty as a lay person to know where the leak originated. Moreover, there was

evidence that Sylvia spent less than five minutes inspecting the Vegas’ house, did not

properly check the roof for shingles damaged by the wind, did not go into the attic, ignored

Mayra’s requests to inspect other rooms of the house, and did not know whether there

had been any water damage to those non-inspected rooms.

       In addition, when Mayra first called State Farm in May 2013 about the shingles

that were blown off the roof, State Farm representatives told her, without even

investigating the claim, that any damage to the roof would not be covered by State Farm

because the damage had been caused by a hailstorm occurring in 2012 prior to her policy

with State Farm and that she needed to call her previous insurance company. This

information was given to Mayra despite the fact that Resendez testified that when he

inspected the property, he did not note any damage to the roof, and despite the fact that

once Sylvia inspected the property, she found that wind damage to the roof was a covered

event. Corey testified that there were over 200 wind-damaged shingles on the roof, and

although Sylvia inspected the roof, State Farm determined that there were three shingles

damaged by the wind. Evidence was presented that when Mayra disagreed with Sylvia’s

estimate, State Farm agreed to send another inspector to the Vegas’ house, but it did not

do so. The evidence showed that Mayra called State Farm on September 7, 2013 to

report the leak in her roof, and State Farm waited nine days to assign an inspector. It

then took Sylvia, the assigned inspector, another nine days to inspect the Vegas’ house.



                                                20
        The Vegas also point out that although State Farm knew that Mayra did not speak

or read English, it sent its estimate of the damages to her only in English. And, when

Mayra complained about the estimate, State Farm told her she needed to hire a contractor

to assess the damages before State Farm would re-inspect her property, although there

is nothing in the policy requiring that she do so. Viewing the evidence in the light most

favorable to the verdict, crediting any favorable evidence if a reasonable fact-finder could

and disregarding any contrary evidence unless a reasonable fact-finder could not, we

conclude that the evidence is legally sufficient to support the jury’s finding that State Farm

acted knowingly. 15 See City of Keller, 168 S.W.3d at 821–22, 827. We overrule State

Farm’s sub-issue.

                                       II.     ATTORNEY’S FEES

        By its third issue, State Farm contends that there is legally and factually insufficient

evidence to support an attorney fee award pursuant to the lodestar method and the

market value method. The Vegas argue that State Farm failed to preserve its legal and

factual sufficiency issues for appeal.

                Except for fundamental error, to preserve a complaint for appellate
        review, a party must present to the trial court a timely and specific request,
        objection, or motion. TEX. R. APP. P. 33.1(a); Wal–Mart Stores, Inc. v.
        McKenzie, 997 S.W.2d 278, 280 (Tex. 1999) (per curiam). In particular, to
        preserve a legal-sufficiency challenge, a party must have specifically raised
        its complaint in: (1) a motion for instructed verdict; (2) an objection to the
        submission of a jury question; (3) a motion for judgment notwithstanding the
        verdict; (4) a motion to disregard the jury’s answer to a vital fact question;
        or (5) a motion for new trial. Cecil v. Smith, 804 S.W.2d 509, 510–11 (Tex.
        1991); U.S.A. Precision Machining Co. v. Marshall, 95 S.W.3d 407, 411
        (Tex. App.—Houston [1st Dist.] 2002, pet. denied). Similarly, a motion for
        new trial is required to complain of factual insufficiency of the evidence to
        support a jury finding. TEX. R. CIV. P. 324(b)(2).

        15 As previously noted, State Farm has not challenged the jury’s finding that it engaged in an unfair

or deceptive act.


                                                         21
Gerdes v. Kennamer, 155 S.W.3d 523, 531‒32 (Tex. App.—Corpus Christi 2004, pet.

denied); see also In re J.P.B., 180 S.W.3d 570, 574 (Tex. 2005) (agreeing with the court

of appeals that the appellant failed to preserve a legal sufficiency “no evidence point” by

one of the five methods listed above); In re C.S., No. 13–13–00095–CV, 2013 WL
3895818, at *6 (Tex. App.—Corpus Christi July 25, 2013, no pet.) (mem. op.) (concluding

that the appellant failed to preserve his legal sufficiency issue by not challenging the legal

sufficiency of the evidence in the trial court and that the appellant failed to preserve his

factual sufficiency issue by not filing a motion for new trial).

        State Farm does not cite where in the record it preserved its legal sufficiency

complaint regarding attorney’s fees. Out of an abundance of caution and in our discretion,

we have independently reviewed the record to the extent possible to determine whether

the issue has been preserved by one of the five methods listed above. See Gerdes, 155
S.W.3d at 531‒32. On appeal, State Farm specifically argues that the evidence is legally

insufficient to support the jury’s award of attorney’s fees because the Vegas’ attorney

“provided no records or testimony about the specific legal work performed in this case,

nor did he explain how any of the hours worked or fees attributed to that work were

reasonable and necessary.”

        Although State Farm requested an instructed verdict, it did not do so on the basis

that the evidence is insufficient to support an award of attorney’s fees. 16 At the formal

charge conference State Farm did not object to question No. 10 asking, “What is a




        16State Farm argued for a directed verdict on the Vegas’ breach of contract and extra-contractual
claims arguing that Corey testified that the damage to the Vegas’ roof occurred in 2012, prior to when the
Vegas’ policy with State Farm began in March 2013.


                                                       22
reasonable fee for the necessary services of Ruben and Mayra Vegas’ attorneys in this

case stated in dollars and cents,” on the basis that the evidence was legally insufficient.

Instead, State Farm objected to question No. 10 because (1) “State Farm Lloyds is an

incorporated association of underwriters, not an individual or corporation as set forth in

Texas Civil Practices and Remedies Code Chapter 38” and (2) State Farm “believe[d]

that . . . an additional blank for representation through July 1st, 2014” was necessary. In

its motion for judgment notwithstanding the verdict/motion to disregard certain jury

findings, State Farm did not challenge the sufficiency of the evidence supporting the jury’s

award of attorney’s fees. 17 Finally, in its motion for new trial, State Farm did not contend

that the evidence is legally insufficient to support the jury’s finding regarding attorney’s

fees.

        Because State Farm did not specifically raise its complaint regarding the legal

sufficiency of the evidence to support the attorney’s fees in: (1) a motion for instructed

verdict; (2) an objection to the submission of a jury question; (3) a motion for judgment

notwithstanding the verdict; (4) a motion to disregard the jury's answer to a vital fact

question; or (5) a motion for new trial, it has not preserved this issue for appeal. See

Gerdes, 155 S.W.3d at 531‒32. Furthermore, because State Farm did not challenge the

factual sufficiency of the evidence supporting the jury’s award of attorney’s fees in its

motion for new trial, we conclude that it did not preserve its factual sufficiency issue for

our review. See id. at 532. We overrule State Farm’s third issue.


        17 State Farm argued in its motion for judgment notwithstanding the verdict that “[t]he Court should
disregard the jury’s answer to Question No. 10 regarding attorney’s fees” because State Farm is neither an
individual nor a corporation under the Texas Insurance Code. See TEX. INS. CODE ANN. § 38.001 (West,
Westlaw through 2017 R.S.) (“A person may recover reasonable attorney’s fees from an individual or
corporation, in addition to the amount of a valid claim and costs, if the claim is for . . . an oral or written
contract.”).


                                                          23
                                III.   SETTLEMENT OFFER

      By its fourth issue, State Farm contends that it is “entitled to a take-nothing

judgment based on its settlement offer under Texas Civil Practice and Remedies Code,

Chapter 42 and Texas Rule of Civil Procedure 167. Specifically, State Farm argues that

the $2,100 amount awarded by the jury on the Vegas’ breach of contract claim does not

exceed 80% of the amount that State Farm offered the Vegas.

             Chapter 42 of the Texas Civil Practice and Remedies Code governs
      the award of litigation costs against a party who rejects an offer of
      settlement made in accordance with its provisions. See TEX. CIV. PRAC. &
      REM. CODE ANN. §§ 42.001–.005 (West[, Westlaw through 2017 R.S.)].
      Under Chapter 42, if a settlement offer is made and rejected, and the
      judgment ultimately proves to be significantly less favorable to the rejecting
      party than the settlement offer, then the offering party shall recover litigation
      costs from the rejecting party from the time the offer was rejected to the time
      of judgment. Id. § 42.004(a), (c).

             ....

             Similar to Chapter 42, Rule 167.4(a) provides that if a settlement
      offer made under the rule “is rejected, and the judgment to be awarded on
      the monetary claims covered by the offer is significantly less favorable to
      the offeree than was the offer, the court must award the offeror litigation
      costs against the offeree from the time the offer was rejected to the time of
      judgment.” Id. 167.4(a). Rule 167.4(b) states that “[a] judgment award on
      monetary claims is significantly less favorable than an offer to settle those
      claims if: (1) the offeree is a claimant and the judgment would be less than
      80 percent of the offer; or (2) the offeree is a defendant and the judgment
      would be more than 120 percent of the offer.” Id. [R.]167.4(b). Litigation
      costs awarded to a defendant under Rule 167 “must be made a setoff to the
      claimant’s judgment against the defendant.” Id. [R.]167.4(g).

Note Inv. Grp., Inc. v. Assocs. First Capital Corp., 476 S.W.3d 463, 475‒76 (Tex. App.—

Beaumont 2015, no pet.).

      The Vegas requested that the trial court to disregard the jury’s award of $2,100

and to enter judgment on the remaining amounts awarded by the jury, which included the

amount awarded for proper repairs, incurred expenses, and treble damages totaling

                                                24
$21,986.47. On appeal, State Farm does not address these damages awarded to the

Vegas. Nonetheless, State Farm made an offer of settlement in the amount of $11,000

and 80% of $11,000 is $8,800. The amount awarded to the Vegas, $21,986.47, is greater

than 80% of State Farm’s offer. 18 See id. We overrule State Farm’s fourth issue.

                                  IV.     DISQUALIFICATION OF JURORS

        By its fifth issue, State Farm contends that the trial court improperly disqualified

venire members 5, 22, 28, 35, 38, 47, and 53 because they were State Farm insurance

policy holders. 19       The Vegas respond that State Farm failed to preserve this issue

because State Farm did not properly object to the trial court’s exclusion of those jurors.

               A trial court’s decision regarding challenges for cause is reviewed
        using an abuse-of-discretion standard. Guerra v. Wal–Mart Stores, 943
S.W.2d 56, 59 (Tex. App.—San Antonio 1997, writ denied). Under an
        abuse-of-discretion standard, the court of appeals cannot overrule the trial
        court’s decision unless the trial court acted unreasonably or in an arbitrary
        manner, without reference to guiding rules or principles. Beaumont Bank,
        N.A. v. Buller, 806 S.W.2d 223, 226 (Tex. 1991). Moreover, the court of
        appeals cannot substitute its judgment for the trial court’s reasonable
        judgment even if it would have reached a contrary conclusion. Walker v.
        Packer, 827 S.W.2d 833, 839–40 (Tex. 1992). The trial court does not
        abuse its discretion if some evidence reasonably supports the trial court’s
        decision. Butnaru v. Ford Motor Co., 84 S.W.3d 198, 211 (Tex.
        2002). . . . In general, voir dire objections must be timely and plainly
        presented. Vasquez, 189 S.W.3d at 759; see, e.g., Hallett v. Houston Nw.
        Med. Ctr., 689 S.W.2d 888, 889–90 (Tex. 1985).



        18   And, the amount that the jury awarded solely for repairs, $12,000, also exceeds $8,800.
         19 State Farm argues by a sub-issue that the allegedly improper strikes for cause granted to the

Vegas resulted in the trial court granting an uneven amount of peremptory strikes with the Vegas getting
seven additional peremptory strikes than State Farm and that the “traditional ‘harmless error’ rule has been
relaxed when the trial court has committed error in awarding [peremptory] strikes.” (Internal quotations
omitted). However, “any error in the trial court’s allocation of peremptory challenges must be preserved by
a timely, specific objection.” Pojar v. Cifre, 199 S.W.3d 317, 336–37 (Tex. App.—Corpus Christi 2006, pet.
denied) (citing Tex. Commerce Bank Reagan v. Lebco Constructors, 865 S.W.2d 68, 78 (Tex. App.—
Corpus Christi 1993, writ denied)). Here, State Farm fails to cite any point in the record wherein it objected
to the alleged error of improper allocation of peremptory strikes, and we have not found such objection.
Thus, we conclude that this sub-issue has been waived.


                                                         25
Solomon v. Steitler, 312 S.W.3d 46, 59 (Tex. App.—Texarkana 2010, no pet.).

       We need not determine whether State Farm properly objected to the trial court’s

exclusion of jurors 5, 22, 28, 35, 38, 47, and 53 on the basis that they were not interested

in the subject matter of the case because even assuming, without deciding, that State

Farm properly objected, we have found another ground upon which to overrule State

Farm’s fifth issue as further explained below.

       “It has long been the established rule in this state that even though the challenge

for cause was improperly sustained, no reversible error is presented unless appellant can

show he was denied a trial by a fair and impartial jury.” City of Hawkins v. E.B. Germany

& Sons, 425 S.W.2d 23, 26 (Tex. Civ. App.—Tyler 1968, writ ref’d n.r.e.); see also

Solomon, 312 S.W.3d at 59 (presuming that the appellant was afforded a fair and

impartial jury and that no harm resulted by the trial court’s dismissal of a venireperson

because the appellant had not objected to any juror on the panel). And, when the

record fails to show that the appellant objected to any juror on the panel and has not

shown that it was forced to try the cause before an objectionable juror, we must presume

that the appellant was afforded a fair and impartial jury. City of Hawkins, 425 S.W.2d at

26. “Consequently, no harm could have resulted to [the] appellant by reason of the action

of the court in excusing jurors.” Id.

       Here, when the trial court asked if State Farm objected to the jurors selected for

the panel, State Farm replied, “No, Your Honor.” Accordingly, because State Farm did

not object to any juror on the panel and it has not shown that it was forced to try the case

before an objectionable juror, we presume that State Farm was afforded a fair and

impartial jury, and no harm could have resulted by reason of the trial court’s dismissal of


                                                 26
the jurors stricken for cause. See Solomon, 312 S.W.3d at 59; City of Hawkins, 425
S.W.2d at 26. We overrule State Farm’s fifth issue.

                                    V.       FACTUAL SUFFICIENCY

        By its sixth issue, State Farm contends that there is factually insufficient evidence

to support the judgment. State Farm argues as follows: “For the reasons outlined in

Issues I, II, and III, there is legally insufficient evidence supporting the judgment on the

contract, extra-contractual, and attorney fees claims” and “In the alternative, for the same

reasons, the Court should hold that the evidence is factually insufficient because it is so

weak as to make the verdict clearly wrong and manifestly unjust.”

        To preserve a factual sufficiency challenge, the party is required to raise it in a

motion for new trial. TEX. R. CIV. P. 324(b)(2). In its motion for new trial, State Farm

challenged the jury’s bad faith findings; however, on appeal, State Farm does not

specifically challenge the jury’s findings on bad faith. All of State Farm’s other arguments

in its motion for new trial pertained to its legal sufficiency challenges. Therefore, we

conclude that State Farm did not preserve its factual sufficiency challenges to the extent

that State Farm argues on appeal that the evidence is factually insufficient on the same

basis that it argues in its brief that the evidence is legally insufficient. 20

        Moreover, State Farm has not explained how the evidence is so contrary to the

evidence that supports the judgment as to make it clearly wrong and unjust. See Golden

Eagle Archery, Inc., 116 S.W.3d at 761 (explaining that in order for this Court to properly

apply our factual sufficiency review, when reversing on the basis of factual insufficiency,



        20 State Farm does not list or identify the evidence it would like this Court to review. Instead, it

merely asks that we review its brief in search of the contrary evidence that makes the verdict improper.


                                                        27
we must in our opinions, “state in what regard the contrary evidence greatly outweighs

the evidence in support of the verdict”); Maritime Overseas Corp., 971 S.W.2d at 407.

“[W]hen reversing a trial court’s judgment for factual insufficiency, the court of appeals

must detail all the evidence relevant to the issue and clearly state why the jury’s finding

is factually insufficient or so against the great weight and preponderance of the evidence

that it is manifestly unjust[, and] [t]he court of appeals must explain how the contrary

evidence greatly outweighs the evidence supporting the verdict.” Maritime Overseas

Corp., 971 S.W.2d at 407. Because we have no duty to scour the record to support State

Farm’s factual sufficiency challenges, we are unable to detail all the evidence relevant to

the issue and clearly state why the jury’s findings are factually insufficient or so against

the great weight and preponderance of the evidence that is manifestly unjust. See id.;

see also Dunn v. Bank–Tec S., 134 S.W.3d 315, 328 (Tex. App.—Amarillo 2003, no pet.)

(refusing to scour a voluminous record for evidence supporting the appellant’s claims).

We overrule State Farm’s sixth issue.

                                   VI.     CONCLUSION

       We affirm the trial court’s judgment.



                                                        /s/ Rogelio Valdez
                                                        ROGELIO VALDEZ
                                                        Chief Justice

Delivered and filed the
12th day of April, 2018.




                                                28